Eagg, Judge,
delivered the opinion of the court.
This was an action for damages, commenced in the Polk Circuit Court on the 7th day of August, 1865, for injuries resulting from an assault and battery committed by the respondent in the fall of *1381861. The answer contained a general denial of the facts stated in the petition, together with a plea of the statute of limitations. The appellant obtained a verdict and judgment in the Circuit Court, which, upon an appeal taken to the Third District Court, was reversed and the cause remanded. The case is now here by appeal, and the record presents but one question to be considered. The statute limiting the time for bringing actions of this kind to two years is too plain and explicit to admit of any controversy whatever. That the cause of action in this case is within the statute, there can be no doubt, and the instructions asked by the respondent should have been given.
The decision of the District Court, reversing the judgment of the Circuit Court, must therefore be affirmed.
The other judges concur.